United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
U.S. POSTAL SERVICE, NORTH SHORE
BRANCH POST OFFICE, Milwaukee, WI,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1894
Issued: March 23, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 13, 2019 appellant filed a timely appeal from an April 22, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the April 22, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish a medical condition
causally related to the accepted March 1, 2019 employment incident.
FACTUAL HISTORY
On March 4, 2019 appellant, then a 40-year-old city carrier assistant, filed a traumatic
injury claim (Form CA-1) alleging that on March 1, 2019 he sustained an injury to his right
hip/buttocks when he slipped and fell on ice while in the performance of duty. On the reverse side
of the claim form, appellant’s supervisor checked a box marked “Yes” acknowledging that
appellant had been injured in the performance of duty. Appellant did not stop work.
In a March 18, 2019 development letter, OWCP informed appellant of the deficiencies in
his claim. It advised him of the factual and medical evidence necessary to establish his claim and
provided a factual questionnaire for completion. OWCP afforded appellant 30 days to respond.
Appellant submitted physical therapy notes dated March 1 and 5, 2019 from Gregrey Barta,
a physical therapist, who noted diagnoses of right hip and knee strains. Mr. Barta described the
mechanism of injury as appellant walking over icy concrete while working and sliding forward
with his right leg. He reported experiencing a sharp pain to his right hip following this incident.
By decision dated April 22, 2019, OWCP denied appellant’s claim. It accepted that the
March 1, 2019 employment incident occurred as alleged, however, it found that he had not
established a diagnosed medical condition causally related to the accepted employment incident.
Thus, OWCP found that the requirements had not been met for establishing an injury as defined
by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
3

Supra note 1.

4

F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
5

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6
P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).

2

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. Second the component is whether the employment incident
caused a personal injury and can be established only by medical evidence.7
The medical evidence required to establish a causal relationship between a claimed
condition and an employment incident is rationalized medical opinion evidence.8 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a medical
condition causally related to the accepted March 1, 2019 employment incident.
When appellant filed his Form CA-1, on March 4, 2019, he did not provide medical
evidence with respect to his claimed injuries. On March 18, 2019 OWCP advised him of the
deficiencies in his claim and afforded him 30 days to submit the requested factual and medical
evidence. In response, appellant submitted physical therapy records dated March 1 and 5, 2019,
describing the mechanism of injury as appellant sliding on his right leg while walking over icy
concrete and subsequently experiencing sharp pain in his right hip.
In his physical therapy notes, Mr. Barta, noted diagnoses of right hip and knee strains
following an injury at work. The Board has held that certain medical providers, such as physical
therapists, are not considered “physician[s]” as defined under FECA.10 Consequently, their
medical findings and/or opinions are of no probative value and will not suffice for purposes of
establishing entitlement to compensation benefits. Accordingly, as Mr. Barta’s notes are of no
probative value, the Board finds that appellant has not met his burden of proof to establish a
medical condition causally related to the accepted March 1, 2019 employment incident.

7

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
8
S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
9

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020); Victor J.
Woodhams, 41 ECAB 345, 352 (1989).
10

See 5 U.S.C. § 8101(2) (this subsection defines a physician as surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law). E.W., Docket No. 16-1729 (issued May 12, 2017) (physical therapists); David P. Sawchuk, 57 ECAB
316, 320 n.11 (2006). See also Charley V.B. Harley, 2 ECAB 208, 211 (1949) (where the Board held that medical
opinion, in general, can only be given by a qualified physician).

3

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.15
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a medical
condition causally related to the accepted March 1, 2019 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the April 22, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 23, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

